Name: 88/99/EEC: Commission Decision of 12 January 1988 approving a second programme for the seed sector in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  agricultural structures and production
 Date Published: 1988-03-03

 Avis juridique important|31988D009988/99/EEC: Commission Decision of 12 January 1988 approving a second programme for the seed sector in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 057 , 03/03/1988 P. 0030 - 0030*****COMMISSION DECISION of 12 January 1988 approving a second programme for the seed sector in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (88/99/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 27 March 1987 the Netherlands Government forwarded a second programme following on the programme approved by the Commission Decision of 30 November 1983 (3) for the seed sector in the Netherlands, and supplied additional information on 17 July 1987; Whereas the aims of the second programme are to modernize, rationalize and extend the reception, cleaning, drying and storage facilities for seed harvested within the scope of the programme and to modernize and extend the existing buildings so as to consolidate the competitiveness of the sector and upgrade its products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the second programme contains sufficient details as referred to in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of that Regulation may be achieved in the seed sector in the Netherlands; whereas the time limit laid down for the implementation of the programme does not exceed the period fixed in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The second programme for the seed sector forwarded by the Netherlands Government on 27 March 1987 and supplemented on 17 July 1987 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Netherlands. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 350, 13. 12. 1983, p. 23.